Citation Nr: 0918428	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  97-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for a right urethral 
stone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board previously remanded 
this case in June 2004 and July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While the Board regrets the delay of a further remand in this 
case, the record indicates significant shortcomings in terms 
of evidentiary development and adjudication.

First, at no point during the pendency of this appeal has the 
Veteran been afforded a VA examination in conjunction with 
this claim.  Such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2008).

Second, the Veteran's disability has been evaluated by 
analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2008), as indicated in a February 2004 rating decision.  
38 C.F.R. §§ 4.20, 4.27 (2008).  Under Diagnostic Code 7508, 
nephrolithiasis is to be evaluated as hydronephrosis under 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times per year, which would warrant a 30 percent evaluation.  
Under Diagnostic Code 7509, hydronephrosis is evaluated 
primarily on the basis of attacks of colic, with severe cases 
rated as renal dysfunction.  The criteria for evaluating 
renal dysfunction are listed in 38 C.F.R. § 4.115a (2008).

In this case, the Board notes that none of the noted criteria 
were included in a notice letter from July 2007.  Previously, 
an August 2001 Statement of the Case included the provisions 
of Diagnostic Code 7510 (concerning uterolithiasis, but 
otherwise identical to Diagnostic Code 7508), as well as 
Diagnostic Code 7509.  The RO, however, did not include the 
provisions of 38 C.F.R. § 4.115a addressing renal 
dysfunction, which are referenced in Diagnostic Code 7509 and 
are pertinent to the claim at hand.  The Board further notes 
that the August 2003 and September 2008 Supplemental 
Statements of the Case contain references only to attacks of 
colic, with no consideration of the criteria for evaluating 
renal dysfunction.  The Board thus finds that there has been 
inadequate notification in light of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and an absence of subsequent VA action 
serving to render any pre-adjudicatory notice error non-
prejudicial.  Id. at 46-47.   As such, corrective notice is 
required upon remand.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal.  This letter must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results in 
support of an increased evaluation.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit.  Finally, the full criteria 
of 38 C.F.R. §§ 4.115a and 4.115b 
(Diagnostic Codes 7508 and 7509) must be 
included in the notice letter.  

2.  Then, the Veteran must be afforded a 
VA genitourinary examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected right urethral stone.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner must specifically address all 
current symptoms of the Veteran's 
service-connected disability, 
specifically in terms of stone formation, 
attacks of colic, and any other findings 
of renal dysfunction (i.e., nephritis, 
hypertension, albuminuria, and edema).  
To the extent that this disability 
requires diet or drug therapy, catheter 
drainage, or invasive or non-invasive 
procedures, the examiner should describe 
such therapy and procedures in detail.  
If the examiner finds that any current 
genitourinary symptoms are not 
attributable to the service-connected 
right urethral stone, he or she should so 
state and provide a rationale for that 
determination.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.  

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, with all relevant 
provisions of 38 C.F.R. §§ 4.115a and 
4.115b (Diagnostic Codes 7508 and 7509) 
taken into consideration.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


